ORDER

PER CURIAM.
Defendant appeals from a conviction for conventional murder in the second degree, § 565.021.1, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986, for which defendant was sentenced to life for murder and life for armed criminal action, to run consecutively. This appeal is consolidated with an appeal from the denial of appellant’s motion to vacate judgment and sentence under Supreme Court Rule 29.15. The judgment of conviction is affirmed. Rule 30.15(b). The denial of post-conviction relief is affirmed. Rule 84.16(b).